228 F.2d 911
FORD MOTOR COMPANY, Appellant,v.M. L. COTTINGHAM, Inc., a Corporation, and Ernest B. Graham, Appellees.
No. 12653.
United States Court of Appeals Sixth Circuit.
December 2, 1955.

Vorys, Sater, Seymour & Pease, Columbus, Ohio, for appellant.
Robert L. Barton, Columbus, Ohio, for appellees.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the record, briefs and argument of counsel for the respective parties;


2
And it appearing that the District Judge entered the order herein appealed from granting to appellees the preliminary injunction prayed for, without affording appellant an opportunity to present its evidence in opposition to the allegations of appellees' complaint and without making findings of fact as required by Rule 52(a), Rules of Civil Procedure, 28 U.S.C.A., and without setting forth in said order the reasons for its issuance as required by Rule 65(d), Rules of Civil Procedure;


3
It Is Ordered that said order and preliminary injunction be set aside and vacated, and the action remanded to the District Court for a hearing with opportunity afforded to both appellant and appellees to present evidence on the factual issues involved, and for further proceedings in accordance with the provisions of said Rules. Mayo v. Lakeland Highlands Canning Co., 309 U.S. 310, 316-317, 60 S.Ct. 517, 84 L.Ed. 774; Public Service Commission v. Wisconsin Telephone Co., 289 U.S. 67, 53 S.Ct. 514, 77 L.Ed. 1036.